DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021, has been entered.  The amendment of claim 1 is acknowledged.
 Response to Arguments
Applicant's arguments filed November 23, 2021, have been fully considered but they are not persuasive. In particular, the arguments directed to the inclusion of a single plate forming the nozzle plate containing a nozzle and flow channel is addressed as set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2011/0134174 (“Seto”) in view of U.S. Patent Pub. 2005/0212866 (“Furuya”).
Claim 1
Seto discloses a liquid discharging head comprising: a nozzle plate having a first surface on which a nozzle for discharging a liquid is formed (nozzle plate 64A), and a second surface on an opposite side of the first surface (nozzle plate 62E), a chamber plate on which a first pressure 
Seto does not appear to explicitly disclose the nozzle plate being a single plate and the communication flow path and the nozzle are formed in the nozzle plate.
Furuya discloses using a single plate for the communication flow path and nozzle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the communication flow path and the nozzle being formed in the nozzle plate, as disclosed by Furuya, into the device of Seto, for the purpose of providing a close and secure adhering contact between the two substrates (Furuya, paragraph [0060]).

Claim 2
Seto in view of Furuya discloses the liquid discharging head according to claim 1, wherein the communication flow path is formed in a size larger than the nozzle in plan view (Seto, Fig. 3). 

Claim 3
Seto in view of Furuya discloses the liquid discharging head according to claim 1, wherein the communication flow path is formed such that at least a part of the communication flow path overlaps the first pressure chamber and the second pressure chamber in plan view (Seto, Fig. 3).  

Claim 4
Seto in view of Furuya discloses the liquid discharging head according to claim 1.
Seto discloses a depth of the communication flow path (Fig. 3, approximately equal) but does not appear to explicitly disclose wherein a depth dimension of the communication flow path is equal to or greater than a depth dimension of the nozzle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a depth dimension of the communication flow path is equal to or greater than a depth dimension of the nozzle, as it has been generally recognized that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.

Claim 5
Seto in view of Furuya discloses the liquid discharging head according to claim 1.
Seto discloses a depth of the communication flow path (Fig. 3, approximately equal) but does not appear to explicitly disclose wherein a depth dimension of the communication flow path is twice a depth dimension of the nozzle or less. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.


Claim 6
Seto in view of Furuya discloses the liquid discharging head according to claim 1, wherein the first pressure chamber and the second pressure chamber are formed substantially in line symmetry with respect to a first virtual line in plan view, and the communication flow path is formed substantially in line symmetry with respect to the first virtual line in plan view Seto, (Fig. 3). 

Claim 7
Seto in view of Furuya discloses the liquid discharging head according to claim 6, wherein the nozzle communicating with the first pressure chamber and the second pressure chamber is disposed so as to overlap the first virtual line in plan view (Seto, Fig. 3). 

Claim 8
Seto in view of Furuya discloses the liquid discharging head according to claim 1, further comprising: an intermediate plate disposed between the nozzle plate and the chamber Seto, intermediate plate 62D), the first pressure chamber communicates with the communication flow path through the first through-hole, and the second pressure chamber communicates with the communication flow path through the second through-hole (Seto, Fig. 3, through holes 56A and 56B). 

Claim 9
Seto in view of Furuya discloses the liquid discharging head according to claim 1, further comprising: a first reservoir and a second reservoir commonly communicating with the pressure chambers, wherein the first pressure chamber is coupled to the first reservoir, and the second pressure chamber is coupled to the second reservoir (Seto, Figs 1 and 3, reservoirs 21CMYK). 

Claim 10
Seto in view of Furuya discloses the liquid discharging head according to claim 9, wherein the first reservoir is a supply reservoir that supplies the liquid to the communication flow path, and the second reservoir is a recovery reservoir that recovers the liquid from the communication flow path (Seto, Figs 1 and 3, structure disclosed, reservoirs 21CMYK and driving signals of elements 70A and 70B can be adjusted to recover flow).

Claim 11
Seto in view of Furuya discloses a liquid discharging apparatus comprising: the liquid discharging head according to claim 10; and a mechanism for supplying the liquid to the first Seto, Figs 1 and 3, structure disclosed, reservoirs 21CMYK and driving signals of elements 70A and 70B can be adjusted to recover flow). 

Claim 12
Seto in view of Furuya discloses a liquid discharging apparatus comprising: the liquid discharging head according to claim 1; and a mechanism for moving a medium that receives a liquid discharged from the liquid discharging head relative to the liquid discharging head (Seto, Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/ERICA S LIN/Primary Examiner, Art Unit 2853